Snyder, Judge:
I concur fully in the points decided and conclusion announced in the foregoing opinion ; but I do not concur in the position taken in the latter part of the opinion, which seems to assume, that because the act of the county court was un*297authorized, it was necessarily illegal. An illegal act or one against public policy will not under any circumstances be enforced against either a municipal or a private corporation; and likewise an act oí a municipal corporation, which is ultra vires or unauthorized by its organic law, can not be enforced, yet the authorized act of a private corporation, if executed, may be enforced, and so may the unauthorized act of a municipal corporation, when the want of authority is notin its organic constitution but in the omission to observe the proper formalities. It therefore seems to me, that the discussion and authorities cited in the latter part of the opinion are irrelevant and inapplicable.
REVERSED.